PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


EARL WASHINGTON, JR.,                 
                Plaintiff-Appellee,
                 v.
CURTIS REESE WILMORE,
              Defendant-Appellant,
                and
KENNETH H. BURAKER; CHARLES                     No. 04-1818
JONES; HARLAN LEE HART; GERALD
YANCEY; GARY L. CLOSE; DENNY M.
SLANE; TERRY SCHRUM; LUTHER COX;
DENNY A. ZEETS; TOWN OF
CULPEPER, VIRGINIA; FAUQUIER
COUNTY, VIRGINIA; MARY L. JONES,
                        Defendants.
                                      
           Appeal from the United States District Court
      for the Western District of Virginia, at Charlottesville.
                Norman K. Moon, District Judge.
                         (CA-02-106-3)

                      Argued: December 1, 2004

                       Decided: April 28, 2005

           Before WILKINS, Chief Judge, and MOTZ
                  and SHEDD, Circuit Judges.



Affirmed by published opinion. Chief Judge Wilkins wrote the opin-
ion, in which Judge Motz joined. Judge Shedd wrote a concurring
opinion.
2                     WASHINGTON v. WILMORE
                            COUNSEL

ARGUED: William Gray Broaddus, MCGUIREWOODS, L.L.P.,
Richmond, Virginia, for Appellant. Peter J. Neufeld, COCHRAN,
NEUFELD & SCHECK, L.L.P., New York, New York, for Appellee.
ON BRIEF: Brian E. Pumphrey, MCGUIREWOODS, L.L.P., Rich-
mond, Virginia, for Appellant. Deborah L. Cornwall, COCHRAN,
NEUFELD & SCHECK, L.L.P., New York, New York; Robert T.
Hall, HALL, SICKELS, FREI & KATTENBURG, P.C., Reston, Vir-
ginia, for Appellee.


                             OPINION

WILKINS, Chief Judge:

   Earl Washington, Jr. brought this action against Curtis Wilmore1
and others, alleging various constitutional violations in connection
with his conviction and death sentence for the rape and murder of
Rebecca Lynn Williams. See 42 U.S.C.A. § 1983 (West 2003). The
district court dismissed or granted summary judgment to all defen-
dants on all claims except for Washington’s claim that Wilmore fabri-
cated evidence. As to that claim, the district court denied qualified
immunity. Because we conclude that Washington has alleged the vio-
lation of a clearly established constitutional right, we affirm.

                                 I.

                                 A.

   Williams was raped and murdered in her Culpeper, Virginia apart-
ment on June 4, 1982. Her assailant stabbed her 38 times and left her
for dead, with her two young children in the apartment. Before she
died, Williams stated that she was attacked by a black man with a
beard.
    1
   Wilmore is deceased, and this appeal is being pursued by Wilmore’s
estate. We use the name "Wilmore" to designate both Wilmore and his
estate.
                        WASHINGTON v. WILMORE                          3
   Almost one year later, in the early morning hours of May 21, 1983,
Washington was arrested in Fauquier County, Virginia, for breaking
into the apartment of an elderly neighbor and beating her with a chair.
He also stole a gun from the victim, which he subsequently used to
shoot his brother in a dispute over a woman.

   After his arrest, Washington was questioned by Fauquier County
Sheriff’s deputies Terry Schrum and Denny Zeets. Washington con-
fessed to several crimes during the course of the interrogation, includ-
ing the rape and murder of Williams. Schrum and Zeets notified
Culpeper law enforcement authorities of the situation.

   On the morning of May 22, Wilmore—an agent of the Virginia
State Police who had been involved in the Williams investigation
from the outset—and Culpeper police officer Harlan Lee Hart pro-
ceeded to Fauquier County to interview Washington. They met with
Washington at approximately 10:00 a.m., informed him of his rights
with respect to custodial interrogation,2 and questioned him for
approximately one hour. Following this, Wilmore produced a written
statement by asking Washington essentially the same questions and
writing out, by hand, the questions and Washington’s answers. This
statement was subsequently typed by an assistant.

   Two days later, Wilmore wrote a police report regarding the inter-
rogation of Washington. In the report, Wilmore stated that Washing-
ton "gave pertinent information about the crime that no one knew
with the exception of himself." J.A. 448. Wilmore’s report did not
specify what this information was, however.

   During his testimony at Washington’s trial for the rape and murder
of Williams, Wilmore gave the following pertinent testimony regard-
ing his initial questioning of Washington:

          I asked him what occurred at this point and he said I made
      her undress and why did you make her undress . . . I wanted
      to make love to her . . . did she want to make love with you
      . . . no, I was holding a knife on her. Did you have sex with
  2
   See Miranda v. Arizona, 384 U.S. 436, 479 (1966).
4                      WASHINGTON v. WILMORE
    her? One time. Did you stick her with a knife? I stabbed her
    once or twice before I left the apartment. I asked him at this
    point, when you left the apartment, did you take anything
    from it, anything at all? No. Did you leave anything in the
    apartment? My shirt. At this point I asked Lt. Hart to go to
    his car, since we had a shirt we had been working with, and
    to secure it. He brought the shirt in, in a grocery type bag,
    and I took the shirt out and held it in front of Mr. Washing-
    ton and asked him if it was his shirt. He said yes, it was his.
    I asked him how did he know that it was his and he contin-
    ued, that was the shirt I had on that day. I then asked him
    what makes it different or what makes it outstanding. He
    said, there’s a patch on the pocket . . . had been ripped off.

Id. at 475 (emphasis added). Later in his testimony, Wilmore read to
the jury the written statement of the interrogation of Washington. In
part, that statement read:

     Hart: Did you leave any of your clothing in the apart-
    ment?

       Washington: My shirt.

      Hart: The shirt that has been shown you, is it the one
    you left in the apartment?

       Washington: Yes, sir.

       Wilmore: How do you know it is yours?

       Washington: That is the shirt I wore.

       Hart: What makes it stand out?

      Washington: A patch had been removed from the top of
    the pocket.

Id. at 495 (internal quotation marks omitted). The fact that the perpe-
trator of the rape and murder had left a shirt in the apartment had not
been revealed to the public.
                       WASHINGTON v. WILMORE                           5
   Washington was convicted and sentenced to death. All appeals and
collateral review proceedings in state and federal court were denied.
In late 1993, however, DNA testing indicated that semen recovered
from Williams contained a genetic marker not possessed by her, her
husband, or Washington. This evidence was submitted to the gover-
nor of Virginia, who issued a conditional pardon commuting Wash-
ington’s death sentence to "life imprisonment with the right of
parole." Id. at 527. The governor declined Washington’s request for
an absolute pardon, stating that "a review of the trial evidence, includ-
ing [Washington’s confession,] reveals that he had knowledge of evi-
dence relating to the crime which it can be argued only the perpetrator
would have known." Id. at 526.

   Additional DNA testing conducted in 2000 conclusively excluded
Washington as a contributor of the semen found at the crime scene.
Based on these results, in October 2000 the governor granted Wash-
ington an "Absolute Pardon" for the rape and murder. Id. at 530. The
governor explained that "a jury afforded the benefit of the DNA evi-
dence and analysis available to me would have reached a different
conclusion regarding the guilt of Earl Washington." Id.

                                   B.

   In May 1993, Wilmore and Hart met with Assistant Attorney Gen-
eral John H. McLees, Jr. and told him that "they had been troubled
for years that Washington’s sentence was based only on his own con-
fession without any corroborating physical evidence . . . especially
because of Washington’s limited mental abilities." Id. at 523. Wil-
more contacted McLees in October, and the two discussed the case
"at some length." Id. In a subsequent memorandum (the McLees
memorandum), McLees recorded that

    [Wilmore] told me that he felt very uneasy about how the
    record reflects Washington’s confession was obtained, par-
    ticularly with respect to the incriminating shirt found at the
    scene which Washington identified as his. Specifically, Wil-
    more said that he felt like either he or Hart must have men-
    tioned the shirt to Washington before Washington said he
    left the shirt at the scene, and that his testimony in the
6                       WASHINGTON v. WILMORE
      record did not accurately reflect that the shirt had been first
      mentioned by the police.

Id. McLees called Wilmore the next day to ask whether Wilmore
"may have been trying to tell me that he knew his testimony was not
accurate or had omitted material facts." Id.

      Wilmore told me he felt like he must have asked Washing-
      ton something about the shirt, and that the transcript just did
      not read right. It did not "go down" exactly as he said in the
      statement. Wilmore said that he or Hart must have men-
      tioned it.—"did you leave your shirt?" He could not say with
      100% certainty that he remembered saying that to Washing-
      ton, but he thinks that’s the way it went down.

Id.

   Wilmore further related an encounter he had with a psychiatrist
during the trial, when both had been excluded from the courtroom.
When Wilmore told the psychiatrist that he was troubled by the case,
the psychiatrist responded that Wilmore "should not worry about it."
Id. at 524.

      Wilmore said he then "went in and gave [Washington] both
      barrels." When I asked Wilmore specifically whether he felt
      at the time of the trial that his testimony was inaccurate, he
      said absolutely not. He did, however, agree that he had
      intended his testimony to be a mere general summary of the
      conversation with Washington, rather than a verbatim
      account of it. He said that, had he been asked specifically by
      defense counsel at the time of trial whether he had men-
      tioned the shirt first or whether Washington had, he would
      have said that he mentioned the shirt first.

Id.

                                    C.

    Washington filed this action in September 2002, alleging, as is rel-
                       WASHINGTON v. WILMORE                           7
evant here, that (1) his confession to the rape and murder of Williams
was false and had been coerced by Wilmore, Hart, Schrum, and Zeets;
(2) the officers had failed to disclose exculpatory information, includ-
ing the fact that the confession was fabricated; and (3) the officers had
failed to investigate other information that would have exonerated
Washington.3

   In February 2004, the district court granted summary judgment to
the officers on claims (2) and (3) on the basis of qualified immunity.
See Washington v. Buraker (Washington I), 322 F. Supp. 2d 692, 699-
702 (W.D. Va. 2004). With respect to claim (1), the court concluded
that the allegations of the complaint stated constitutional claims for
coercion of a confession and fabrication of evidence. See id. at 697-
98. The court therefore allowed Washington to conduct discovery "on
the limited issue of whether [the officers] had actual knowledge of
Washington’s innocence at the time of Washington’s interrogation."
Id. at 698.

   Following discovery, the district court granted summary judgment
to the officers on Washington’s claim that his confession was
coerced. See Washington v. Buraker (Washington II), 322 F. Supp. 2d
702, 712-15 (W.D. Va. 2004). The court also granted summary judg-
ment to Hart on the fabrication claim,4 concluding that Washington
had failed to proffer any evidence that Hart had represented that
Washington possessed nonpublic information about the murder. See
id. at 712. The court denied summary judgment as to Wilmore, how-
ever, reasoning that Washington had proffered evidence from which
a reasonable juror could conclude that Wilmore possessed nonpublic
information about the crime and falsely represented that Washington
had volunteered that information during interrogation. See id. The
court further concluded that these facts, if proved, would establish a
constitutional violation because "there is a reasonable likelihood Wil-
more’s testimony regarding Washington[’s] confession that he had
left his shirt at the Williams murder scene could have affected the
judgment of the jury." Id.
  3
    This claim also named Town of Culpeper police officer Kenneth
Buraker.
  4
    Washington withdrew the fabrication claim against Zeets and Schrum.
8                       WASHINGTON v. WILMORE
                                    II.

   Wilmore first argues that the district court lacked subject matter
jurisdiction to consider Washington’s claims because success on those
claims would necessarily imply the invalidity of his convictions,
thereby violating the Rooker-Feldman doctrine. See Dist. of Columbia
Ct. App. v. Feldman, 460 U.S. 462, 482-86 (1983); Rooker v. Fid.
Trust Co., 263 U.S. 413, 415-16 (1923).5 We disagree.

   The Rooker-Feldman doctrine bars "cases brought by state-court
losers complaining of injuries caused by state-court judgments ren-
dered before the district court proceedings commenced and inviting
district court review and rejection of those judgments." Exxon Mobil
Corp. v. Saudi Basic Indus. Corp., 125 S. Ct. 1517, 1521-22 (2005);
see Johnson v. De Grandy, 512 U.S. 997, 1005-06 (1994) ("[A] party
losing in state court is barred from seeking what in substance would
be appellate review of the state judgment in a United States district
court, based on the losing party’s claim that the state judgment itself
violates the loser’s federal rights."); Am. Reliable Ins. Co. v. Stillwell,
336 F.3d 311, 316 (4th Cir. 2003). The doctrine preserves federalism
by ensuring respect for the finality of state court judgments, and it
preserves the separation of powers by ensuring that federal district
courts exercise only original jurisdiction and that review of state court
judgments is conducted only by the United States Supreme Court, as
Congress has instructed. See Brown & Root, Inc. v. Breckenridge, 211
F.3d 194, 198-99 (4th Cir. 2000). Thus, while the Rooker-Feldman
doctrine may bear some resemblance to the rules of res judicata, the
doctrine is distinct from, and should not be confused with, those rules.
See Moore v. City of Asheville, 396 F.3d 385, 391 (4th Cir. 2005)
(describing res judicata and Rooker-Feldman as "separate, but closely
related doctrines"); accord Exxon Mobil, 125 S. Ct. at 1527 (explain-
    5
    Although Wilmore raised this issue before the district court, the court
has thus far not ruled on it. Nevertheless, because the issue is a jurisdic-
tional one, see Plyler v. Moore, 129 F.3d 728, 731 & n.6 (4th Cir. 1997),
it is properly before us at this time, see Brickwood Contractors, Inc. v.
Datanet Eng’g, Inc., 369 F.3d 385, 390 (4th Cir. 2004) (en banc)
("[Q]uestions of subject-matter jurisdiction may be raised at any point
during the proceedings and may (or, more precisely, must) be raised sua
sponte by the court.").
                        WASHINGTON v. WILMORE                             9
ing that the continuing validity, after entry of judgment in state court,
of a properly filed, concurrent federal action depends not on the
Rooker-Feldman doctrine but on state preclusion law).

    The Rooker-Feldman doctrine bars lower federal courts from con-
sidering not only issues raised and decided in the state courts, but also
issues that are "inextricably intertwined" with the issues that were
before the state court. Feldman, 460 U.S. at 486; see Plyler v. Moore,
129 F.3d 728, 731 (4th Cir. 1997). "The ‘inextricably intertwined’
prong of the doctrine bars a claim that was not actually decided by
the state court but where success on the federal claim depends upon
a determination that the state court wrongly decided the issues before
it." Brown & Root, 211 F.3d at 198 (internal quotation marks omit-
ted); see Exxon Mobil, 125 S. Ct. at 1527 (explaining, in context of
concurrent state and federal litigation, that question for Rooker-
Feldman purposes is not simply whether issue has been litigated in
state court but whether the federal plaintiff seeks to "undo" an unfa-
vorable state court judgment).

  Applying these principles to this case, we conclude that the
Rooker-Feldman doctrine does not bar Washington’s claim.6 As noted
  6
    The parties dispute whether Washington’s absolute pardon avoids any
impact the Rooker-Feldman doctrine might otherwise have. Compare
Jordahl v. Democratic Party of Va., 122 F.3d 192, 202 (4th Cir. 1997)
(noting that the Rooker-Feldman inquiry does not depend on "whether
the state court judgment is presently subject to reversal or modification"),
with Burrell v. Virginia, 395 F.3d 508, 511-12 (4th Cir. 2005) (stating
that plaintiff’s § 1983 claim was not barred by Rooker-Feldman because
his conviction had been dismissed, and thus the § 1983 claim did not
allege that the state judgment violated his rights). To the extent that this
remains an issue after the recent decision of the Supreme Court in Exxon
Mobil, we conclude that the absolute pardon issued by the governor of
Virginia removes any bar to this proceeding that the Rooker-Feldman
doctrine would otherwise impose. See Black’s Law Dictionary 1113 (6th
ed. 1990) (An absolute pardon "reaches both the punishment prescribed
for the offense and the guilt of the offender. It obliterates in legal con-
templation the offense itself.").
  Apparently in light of Washington’s argument regarding the status of
his conviction, Wilmore argues for the first time in his reply brief that
10                      WASHINGTON v. WILMORE
above, Washington claims that Wilmore falsely reported to the prose-
cutor that Washington possessed nonpublic information about the
crime. It is clear that no issue regarding Wilmore’s truthfulness on
this point was raised at trial. Although Washington’s counsel did
probe certain aspects of Wilmore’s account of Washington’s confes-
sion, he did not question Wilmore regarding the shirt.

   We also conclude that Wilmore’s truthfulness on this point was not
inextricably intertwined with the issues presented to the state court
during Washington’s criminal trial. The question we must ask in mak-
ing this determination is whether a federal court finding that Wilmore
was untruthful regarding Washington’s independent knowledge of the
shirt would have the effect of undoing Washington’s criminal convic-
tion for the murder of Rebecca Williams. It would not. Washington
challenges not his conviction but rather one aspect of the means by
which that conviction was achieved. Cf. Jordahl v. Democratic Party
of Va., 122 F.3d 192, 202 (4th Cir. 1997) (distinguishing between "ac-
tions seeking review of the state court decisions themselves and those
cases challenging the constitutionality of the process by which the
state court decisions resulted"). Put differently, Washington’s claim
of injury rests not on the state court judgment itself, but rather on the
alleged violation of his constitutional rights by Wilmore.

   Additionally, we note that there is simply no mechanism by which
Washington could have obtained from the state court a resolution of
the question of Wilmore’s truthfulness regarding Washington’s inde-
pendent knowledge about the shirt. A criminal jury decides the ques-
tion of a defendant’s guilt or innocence; it does not make

Washington’s claim must be dismissed pursuant to Heck v. Humphrey,
512 U.S. 477, 486-87 (1994) (holding that a § 1983 plaintiff cannot bring
an action for damages based on an allegedly unconstitutional conviction
unless the conviction "has been reversed on direct appeal, expunged by
executive order, declared invalid by a state tribunal authorized to make
such determination, or called into question by a federal court’s issuance
of a writ of habeas corpus"). This argument comes too late. See United
States v. Brower, 336 F.3d 274, 277 n.2 (4th Cir.) (stating that arguments
not made in the opening brief are waived), cert. denied, 540 U.S. 936
(2003).
                       WASHINGTON v. WILMORE                          11
particularized findings regarding the credibility of individual wit-
nesses generally or with respect to a specific item of testimony.

                                  III.

   Having concluded that we have subject matter jurisdiction, we turn
to the merits of Wilmore’s appeal.

                                   A.

   Government officials performing discretionary functions are enti-
tled to qualified immunity from liability for civil damages to the
extent that "their conduct does not violate clearly established statutory
or constitutional rights of which a reasonable person would have
known." Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). In consider-
ing an appeal from the rejection of a qualified immunity defense, our
first task is to determine "whether a constitutional right would have
been violated on the facts alleged." Saucier v. Katz, 533 U.S. 194, 200
(2001). If so, we must then proceed to consider whether the right
asserted was clearly established at the time of the alleged violation.
See id. In answering this latter question, the relevant inquiry is
whether "it would be clear to an objectively reasonable officer that his
conduct violated [the] right." Brown v. Gilmore, 278 F.3d 362, 367
(4th Cir. 2002); see Malley v. Briggs, 475 U.S. 335, 341 (1986)
(explaining that qualified immunity protects "all but the plainly
incompetent or those who knowingly violate the law").

   Our jurisdiction to review an order denying summary judgment on
the basis of qualified immunity rests on 28 U.S.C.A. § 1291 (West
1993), which allows us to consider appeals from "final decisions" of
the district court. To the extent that the denial of qualified immunity
rests on a question of law, the decision is "final" pursuant to the col-
lateral order doctrine of Cohen v. Beneficial Industrial Loan Corp.,
337 U.S. 541, 546-47 (1949). See Behrens v. Pelletier, 516 U.S. 299,
306 (1996). And, such a denial is subject to de novo review. See Bur-
rell v. Virginia, 395 F.3d 508, 512 (4th Cir. 2005).

   Our appellate jurisdiction does not extend, however, to questions
of "evidence sufficiency," such as whether the plaintiff has offered
12                      WASHINGTON v. WILMORE
sufficient evidence to create a genuine question of material fact. John-
son v. Jones, 515 U.S. 304, 313 (1995) (internal quotation marks
omitted). The question of whether the evidence is sufficient to create
a genuine issue of material fact is closely related to the factual issues
that must be decided at trial. See id. at 314. Hence, questions of evi-
dence sufficiency fail the "separability" prong of the Cohen analysis.
See Coopers & Lybrand v. Livesay, 437 U.S. 463, 468 (1978) (stating
that in order to be appealable under Cohen, a collateral order must,
inter alia, "resolve an important issue completely separate from the
merits" (emphasis added)); see also Behrens, 516 U.S. at 313 ("[I]f
what is at issue in the sufficiency determination [on review of a denial
of qualified immunity] is nothing more than whether the evidence
could support a finding that particular conduct occurred, the question
decided is not truly ‘separable’ from the plaintiff’s claim, and hence
there is no ‘final decision’ under Cohen . . . ."). In other words, we
may review an official’s contention that the facts alleged do not state
a violation of clearly established law; we may not review the offi-
cial’s claim that the appellee failed to create a genuine issue of mate-
rial fact with respect to whether the acts occurred as alleged. See
generally Winfield v. Bass, 106 F.3d 525, 529-30 (4th Cir. 1997) (en
banc) (discussing this distinction).

                                    B.

   With the above principles in mind, we turn to the question of
whether the facts alleged by Washington amount to the violation of
a constitutional right. The right alleged by Washington, defined at the
appropriate level of generality, is "the right not to be deprived of lib-
erty as a result of the fabrication of evidence by a government officer
acting in an investigating capacity." Zahrey v. Coffey, 221 F.3d 342,
349 (2d Cir. 2000). The alleged "fabricated evidence" here is Wil-
more’s false claim that Washington possessed nonpublic knowledge
about the crime, i.e., that the perpetrator left a shirt at the crime scene.

   Wilmore disputes this statement of the asserted constitutional vio-
lation, maintaining that Washington’s claim is really nothing more
than a clever rephrasing of an assertion that Wilmore violated Brady
v. Maryland, 373 U.S. 83, 87 (1963), by failing to disclose exculpa-
tory evidence. According to Wilmore, Washington’s claim is simply
that Wilmore failed to disclose an exculpatory fact—that Washing-
                       WASHINGTON v. WILMORE                          13
ton’s "knowledge" of the shirt was the product of leading questions—
even though he was never asked whether he used leading questions,
and even though Washington concedes that the use of leading ques-
tions does not violate a suspect’s constitutional rights. Cf. Mann v.
Thalacker, 246 F.3d 1092, 1100 (8th Cir. 2001) (rejecting claim that
confession was coerced "simply because [the suspect] was interro-
gated on little sleep by an officer who used some leading questions
and sometimes prodded [the suspect] to be more forthcoming"). We
cannot accept this characterization of the constitutional right. What
Washington challenges here is not the failure to disclose exculpatory
evidence, but rather the creation of false evidence. Cf. Gauger v.
Hendle, 349 F.3d 354, 360 (7th Cir. 2003) (holding that false police
report did not violate Brady because "[t]he problem was not that evi-
dence useful to [the criminal defendant] was being concealed; the
problem was that the detectives were giving false evidence").

   Having identified the right at stake, we next must decide whether
the facts, viewed in the light most favorable to Washington, establish
a violation of that right. Demonstration of a violation of Washington’s
constitutional right requires, in this context, proof that Wilmore fabri-
cated evidence and that the fabrication resulted in a deprivation of
Washington’s liberty. See Zahrey, 221 F.3d at 349.

   In concluding that the facts alleged by Washington amounted to the
violation of a constitutional right, the district court looked primarily
to the May 24, 1983 police report, in which Wilmore stated that
Washington "gave pertinent information about the crime that no one
knew with the exception of himself." J.A. 448. Given Washington’s
admitted fabrication of several details about the crime, including the
fact that he was driven to the apartment complex by a friend named
Billy, we agree with the district court that it is "unclear" whether Wil-
more’s statement refers to Washington’s knowledge of the shirt.
Washington II, 322 F. Supp. 2d at 710. We are, however, bound to
accept the determination of the district court that the proper interpre-
tation of Wilmore’s statement is subject to dispute. Accordingly, we
accept for purposes of this appeal that Wilmore falsely stated in his
police report, referring to the shirt, "that Washington, when interro-
gated, divulged non-public information about the Williams murder."
Id.
14                     WASHINGTON v. WILMORE
   We now turn to the causation prong, which requires us to deter-
mine whether the facts alleged by Washington demonstrate that the
loss of liberty—i.e., Washington’s conviction for the murder of
Rebecca Williams and subsequent incarceration—resulted from Wil-
more’s fabrication of evidence. Wilmore’s only argument on this
point is that he cannot be held liable for his testimony at trial, an
indisputable proposition, see Briscoe v. LaHue, 460 U.S. 325, 345-46
(1983). The proper inquiry, however, is whether Washington’s con-
viction was a reasonably foreseeable result of Wilmore’s initial act of
fabrication—the police report. See Monroe v. Pape, 365 U.S. 167,
187 (1961) (recognizing applicability to § 1983 claims of the rule of
tort liability "that makes a man responsible for the natural conse-
quences of his actions"), overruled on other grounds, Monell v. Dep’t
of Soc. Servs., 436 U.S. 658, 695-701 (1978); Jones v. City of Chi-
cago, 856 F.2d 985, 994 (7th Cir. 1988) ("[A] prosecutor’s decision
to charge, a grand jury’s decision to indict, a prosecutor’s decision not
to drop charges but to proceed to trial—none of these decisions will
shield a police officer who deliberately supplied misleading informa-
tion that influenced the decision.").

   It appears that little or no discovery has been conducted on the
question of causation. See Washington I, 322 F. Supp. 2d at 698
(observing, in response to Washington’s statement that he had not had
an opportunity to take depositions, that "[t]he court has given Plaintiff
ample time to conduct discovery in the sixteen months since this case
has been filed"; directing Washington to conduct discovery "on the
limited issue of whether officers Wilmore, Hart, Zeets and Schrum
had actual knowledge of Washington’s innocence at the time of
Washington’s interrogation"). In particular, Washington has not
deposed the attorney who prosecuted the case, so we do not know
whether Wilmore’s false statement in the police report influenced the
decision to bring charges against Washington and the manner in
which the prosecution was conducted. We do know, however, that in
his opening statement the prosecutor told jurors that Washington "told
[Wilmore and Hart] a number of different things that could only have
been known by somebody who actually had committed the offense."
J.A. 468. And, we know that Washington’s seemingly independent
knowledge of details of the crime has been important throughout the
history of this case. See Washington v. Murray, 4 F.3d 1285, 1292
(4th Cir. 1993) (concluding that Washington was not prejudiced by
                        WASHINGTON v. WILMORE                            15
trial counsel’s ineffectiveness because "Washington had supplied
without prompting details of the crime that were corroborated by evi-
dence taken from the scene and by the observations of those investi-
gating the Williams’ apartment"); J.A. 526 (order of Lawrence
Douglas Wilder, Governor of Virginia, granting a conditional pardon)
(stating that even with newly discovered DNA evidence, "a review of
the trial evidence, including the confessions of Earl Washington, Jr.
reveals that he had knowledge of evidence relating to the crime which
it can be argued only the perpetrator would have known").

   In light of Wilmore’s failure to challenge causation on appeal and
the presently limited nature of the record, we think this is not a proper
basis for reversal of the denial of qualified immunity by the district
court. We therefore conclude that the facts stated by Washington
allege the violation of his constitutional right not to be deprived of
liberty as a result of the fabrication of evidence by an investigating
officer. Moreover, this right was clearly established in 1983, when the
events relevant to this litigation took place. See Miller v. Pate, 386
U.S. 1, 7 (1967) ("[T]he Fourteenth Amendment cannot tolerate a
state criminal conviction obtained by the knowing use of false evi-
dence."). Accordingly, we affirm the denial of qualified immunity.

                                    IV.

   For the reasons set forth above, we affirm the judgment of the dis-
trict court.

                                                              AFFIRMED

SHEDD, Circuit Judge, concurring:

   I agree with the majority that the Rooker-Feldman doctrine does
not bar our subject-matter jurisdiction in this case. I would add, how-
ever, that a district court, when presented with this issue, should con-
sider it in the first instance. See Ruhrgas AG v. Marathon Oil Co., 526
U.S. 574, 583 (1999) ("Article III generally requires a federal court
to satisfy itself of its jurisdiction over the subject matter before it con-
siders the merits of a case.").
16                     WASHINGTON v. WILMORE
   I also agree that under our very limited standard of review, we
must affirm the district court’s denial of qualified immunity to Wil-
more. As a result, on remand Washington’s case against Wilmore will
proceed on one very narrow claim: specifically, Washington’s claim
that Wilmore deliberately fabricated "evidence" by making the "un-
clear" statement in the May 24, 1983, police report that Washington
"gave pertinent information about the crime [i.e., the shirt] that no one
knew with the exception of himself."1 This claim, although extremely
serious, is but one of many extraordinary allegations on which Wash-
ington premised this case, virtually all of which have been rejected
(subject to future appellate review) as factually unsupported by the
district court.

   For example, in his Amended Complaint, Washington stated that
his "ordeal was not a tragic mistake, but the result of a concerted
effort by law enforcement officers . . . to convict him for [the Wil-
liams rape and murder] despite the total absence of credible evidence
against him." Washington asserted that among their alleged misdeeds,
these officers, who "knew or should have known" that he was inno-
cent of the Williams rape and murder, used coercive tactics and "se-
cured false and fabricated confessions from him, feeding him
sufficient details about the crime until he ‘got it right.’" Moreover,
Washington asserted that although the officers "knew the confessions
were bogus, they nevertheless arrested, charged, and tried [him] for
capital murder, all the while suppressing or ignoring exculpatory evi-
dence, concealing exculpatory evidence from him, failing to explore
other obvious leads, and deliberately choosing not to test forensic evi-
dence that would have exonerated him." Washington also asserted
that he is mentally retarded and that the officers "knew or should have
known that [he] was cognitively impaired and highly susceptible to
police coercion."

   Contrary to these allegations, the district court found that "[t]here
is no evidence on the record tending to show that [the officers] knew
that Washington was actually innocent of the Williams murder when
  1
   See Washington v. Buraker, 322 F. Supp.2d 702, 717 (W.D. Va.
2004) ("The only remaining claims in this action are Washington’s fabri-
cation claim against Wilmore and Washington’s state law defamation
claim against defendant Gary L. Close").
                        WASHINGTON v. WILMORE                           17
he was interrogated following his arrest on May 21, 1983." Washing-
ton, 322 F. Supp.2d at 708. The district court similarly found that
"[t]here is no evidence that the officers intentionally took advantage
of Washington’s mental state at the time of the interrogation to solicit
a false confession," id., or that they "knew that Washington was men-
tally retarded at the time of the interrogations," id. at 713. The district
court also found that "[e]ven assuming that [the officers] asked Wash-
ington leading questions, the record supports the conclusion that
Washington answered those questions, and confessed to the Williams
murder;" the district court thus concluded that "[t]he confession itself
was not a fabrication." Id. at 712. Consequently, the district court held
that "there is no evidence on the record to support Washington’s coer-
cion claim against [the officers]." Id. at 715.

   The First Circuit has aptly stated that "if any concept is fundamen-
tal to our American system of justice, it is that those charged with
upholding the law are prohibited from deliberately fabricating evi-
dence and framing individuals for crimes they did not commit.
Actions taken in contravention of this prohibition necessarily violate
due process (indeed, we are unsure what due process entails if not
protection against deliberate framing under color of official sanc-
tion)." Limone v. Condon, 372 F.3d 39, 44-45 (1st Cir. 2004) (citation
omitted).2 By our decision today, we have expressed no opinion on
whether any law enforcement officer — including Wilmore — vio-
lated this constitutional precept in regard to the criminal case against
Washington.3 We have merely held, based on the record before us and
in light of our limited standard of review, that we cannot reverse the
district court’s denial of qualified immunity to Wilmore.
  2
     Unquestionably, the circumstances of Washington’s conviction and
eventual pardon are extraordinary and warrant public scrutiny. See Vir-
ginia Dept. of State Police v. Washington Post, 386 F.3d 567, 574 (4th
Cir. 2004), cert. denied, 2005 Westlaw 218466 (U.S. Mar. 28, 2005)
(noting the public’s obvious interest in how the justice system operated
in the criminal case against Washington). However, the issue in this liti-
gation is not simply whether the justice system failed Washington, but
instead whether any such failure is the result of deliberate or reckless
misconduct by law enforcement.
   3
     Likewise, we have expressed no opinion whether the district court
correctly dismissed Washington’s other claims, which are not now before
us.